Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final office action on the merits in response to the communication received on 12/15/2020. 
Claim status:
Amended claims: 1, 7-8, 13 and 20.
Canceled [previously] claims: 5, 10, 12 and 16.
Pending claims: 1-4, 6-9, 11, 13-15 and17-20. 
	

Claim Interpretation

In particular, claim 1, recites the language "may" that indicates that the recited steps are optional, in that they may or may not be performed, (see MPEP § 2106 II C).
Claim language such as "if, may, may be, might, can, could", are deemed to be optional claim language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. The Courts have held that actions which may or may not be performed are indefinite and do not distinguish the claim from the prior art. In re Collier, 158 USPQ 266 (CCPA 1968). 
Therefore, such a claim limitation is immaterial as it neither expands nor narrows the scope of the claim(s), and such claim language fails to particularly point out and distinctly claim the subject matter of the invention. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-9, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-4, 6-9, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for initiating a payment in favor of a payee entity. 

Prong One
The claim 1 recites the limitations of 
 receiving, from a payee entity, an account creation request, the request including an identifier of a consumer; 
registering a financial account for the payee entity in association with the consumer identifier; 
providing a consumer-specific account identifier of the financial account;
linking the consumer-specific account identifier to the payee entity and consumer identifier; and, 
transmitting the consumer-specific account identifier via the payee entity so as to permit the consumer to initiate a payment in favor of the financial account of the payee entity by generating a transaction request message including the consumer-specific account identifier; 
receiving, …, the transaction request message including a communication device address, the transaction request message associated with a transfer of funds from a float account of an agent to the payee entity on behalf of the consumer, the transaction message including an amount associated with the transfer of funds; 
identifying, using the consumer-specific account identifier, the financial account of the payee entity and the identifier of the consumer; and 
processing the transfer of funds against the float account and in favour of the financial account of the payee entity; 
receiving a transaction response message either confirming or denying the transaction; and 2 KILPATRICK TOWNSEND 74012140 1Appl. No. 15/517,459PATENTAmdt. dated December 15, 2020 Reply to Office Action of September 17, 2020 
transmitting a payment confirmation message or payment denial message to … the consumer such that the consumer may pay to the agent the amount of cash corresponding to the amount associated with the transfer of funds.
The claimed method/system simply describes series of steps for initiating a payment in favor of a payee entity.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting, a payment processor, and a communication device nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer system, a payment processor, and a communication device to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than 
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 13 and 20.  Furthermore, the dependent claims 2-4, 6-9, 11, 14-15, and 17-19 do not 
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


	
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 1-4, 6-9, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Hervey et al (US 2014/0040001 A1) in view of Das (US 2013/0041831 A1). 
Ref claim 1, Hervey discloses a method for initiating payments in favour of a payee entity, the method being conducted at a payment processor (para [0040-41]; via a system whereby consumers interact electronically with merchants to pay for purchases using 
receiving, from a payee entity, an account creation request, the request including an identifier of a consumer (para [0042-44], figs.2 [a-c]; via the construction of VPAN/16 digits/BIN 21/account number 22 [implied account identifier]/LUHN check value 23…is valid); 
registering a financial account for the payee entity in association with the consumer identifier (para [0045], fig. 3; via the method 40 begins by registering new consumers 41/creates an account …identifying information … [0046]; via the system 49/merchant 52 also register providing merchant-specific information ... [0047], figs 8-10; via in addition to banks and other funding sources or intermediary services such as PayPal/the system to create and load funds onto VPANs); 
providing a consumer-specific account identifier of the financial account; linking the consumer-specific account identifier to the payee entity and consumer identifier (para [0015-16]; via the system and service provide for a portion of the VPAN, the check code to the consumer when the consumer initiates a visit to the merchant combining the merchant code); and, 
transmitting the consumer-specific account identifier to a communication device of the consumer directly or via the payee entity so as to permit the consumer to initiate a payment in favour of the financial account of the payee entity by generating a transaction request message including the consumer-specific account identifier(para [0015-16]; via 
receiving, from the communication device, the transaction request message including a communication device address, the transaction request message associated with a transfer of funds from a float account of an agent to the payee entity on behalf of the consumer, the transaction message including an amount associated with the transfer of funds (para [0088], fig. 6; via an embodiment of a payment workflow for a system…workflow 90 shows process and message flow between the different entities [91, 92, 93, 95, 96, 97], the consume issuer is the payment mechanism…such as credit card, PayPal account to fund their purchases …[0089]; via the consumer 91 sending a check in notice 98 [implied transaction request message] to system 92…the system 92 sends a request 99 for a new VPAN …a hold request 100…Hold response 102/confirming the hold/system 92 then funds 104 the VPAN with the expected or predicted spend amount …[0090]; via at checkout/ the actual transaction amount to the system 92…); 
identifying, using the consumer-specific account identifier, the financial account of the payee entity and the identifier of the consumer; processing the transfer of funds against the float account and in favour of the financial account of the payee entity (See claim 1; via a method for allowing a consumer to complete a payment transaction with a merchant at a merchant location, …sending payment authorization information to the consumer’s mobile device to initiate a payment transaction with the merchant…associated with VPAN used by merchant’s existing payment processing system);
receiving a transaction response message either confirming or denying the transaction; and 2 KILPATRICK TOWNSEND 74012140 1Appl. No. 15/517,459PATENTAmdt. dated December 15, 2020 Reply to Office Action of September 17, 2020transmitting a payment confirmation message or payment denial message to the communication device of the consumer such that the consumer may pay to the agent the amount of cash corresponding to the amount associated with the transfer of funds. 
However, Das being in the same field of invention discloses the step of  receiving a transaction response message either confirming or denying the transaction; and 2 KILPATRICK TOWNSEND 74012140 1Appl. No. 15/517,459PATENTAmdt. dated December 15, 2020 Reply to Office Action of September 17, 2020 transmitting a payment confirmation message or payment denial message to the communication device of the consumer such that the consumer may pay to the agent the amount of cash corresponding to the amount associated with the transfer of funds (para [0099-0100]; via the payment gateway is the same network used to authorize normal credit, debit cards etc….upon receiving the approval code, if everything is ok, the payment is approved [implied confirm/or deny the transaction]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Harvey to include the disclosures as taught by Das to facilitate transaction request and funds transfer with card issuer approval or denial.
Ref claim 2, Hervey discloses the method as claimed in claim 1, wherein receiving the account creation request includes one of: receiving the payee entity identifier with the account creation request or generating the payee entity identifier (para [0045], fig. 3; via the method 40 begins by registering new consumers 41/creates an account …identifying information … [0046]; via the system 49/merchant 52 also register providing merchant-specific information); 

Ref claim 4, Hervey discloses the method as claimed in claim 1, wherein registering the financial account for the payee entity in association with the consumer identifier transmits a request to an acquiring financial institution to register the financial account in association with the consumer identifier (para [0045], fig. 3; via the method 40 begins by registering new consumers 41/creates an account …identifying information …[0046]; via the system 49/merchant 52 also register providing merchant-specific information).
Claim 5 (canceled)
Ref claim 6, Hervey discloses the method as claimed in claim 1, wherein the consumer-specific account identifier includes routing information and wherein payments made in favour of the financial account of payee entity are routed via a payment processing network (See claim 12; via consumer using the consumer’s mobile device;…charging the consumer payment mechanism for a final amount of the payment transaction).
Ref claim 7, Hervey discloses the method as claimed in claim 1, wherein identifying the financial account of the payee entity includes using the consumer-specific account identifier to identify the payee entity identifier and the consumer identifier (para [0045], fig. 3; via the method 40 begins by registering new consumers 41/creates an account 
Ref claim 8, Hervey discloses the method as claimed in claim 1, wherein processing the transfer of funds includes: identifying an acquiring financial institution having registered the financial account; including the consumer identifier in the transaction request message; and transmitting the transaction request message to the acquiring financial institution (See claim 12; via consumer using the consumer’s mobile device;…charging the consumer payment mechanism for a final amount of the payment transaction). 
Ref claim 9, Hervey discloses the method as claimed in claim 8, wherein the method includes receiving a transaction response message from the acquiring financial institution, the transaction response message either confirming or denying the transaction (para [0089]; system sends a hold request 100/Hold responses 102 and 103).
Claim 10 (canceled)
Ref claim 11, Hervey discloses the method as claimed in claim 1, wherein the method further includes: receiving an account balance request from the consumer, the request including the consumer identifier; identifying the financial account associated with the consumer identifier; determining balance information of the financial account; and transmitting the balance information to the consumer (para [0073]; via account credit balances applicable).
Claim 12(Canceled)

Claims 14-15 are rejected as per the reasons set forth in claims 3-4 respectively.
Claim 16 (Canceled)
	Claims 17-19 are rejected as per the reasons set forth in claims 7-9 respectively.
Claim 20 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Response to Arguments

Applicant's arguments filed on 12/15/2020 have been fully considered and they are moot in view of new ground of rejections. Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection.   
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive. Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on September 17, 2020. 
Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG].  Claims 1-4, 6-9, 11, 13-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 



Example-37, “The claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception”.

Example 41, “The combination of additional elements in the claim (receiving the plaintext word signal at the first computer terminal, transforming the plaintext word signal to one or message block word signals MA, and transmitting the encoded cipher text word signal CA to the second computer terminal over a communication channel) integrates the exception into a practical application. In particular, the combination of additional elements use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting the cipher text word signal to a computer terminal over a communication channel. Thus, the mathematical concepts are integrated into a process that secures private network communications, so that a cipher text word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers. Thus, the claim is not directed to the recited judicial exception, and the claim is eligible”.
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
The proposed amendments do not overcome the 35 U.S.C. 101 rejection. The concept is still directed to initiating a payment in favor of a payee entity, which does not make it less abstract. The specific content of information or data, even when limited to a particular context does not change its character as information or data and therefore, remains within the realm of the abstract idea.
As mentioned in the previous office action. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims 
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection.   
.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691